IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00343-CR

MOHAMMAD JON KHAIRANDISH,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                       From the County Court at Law No. 1
                              Brazos County, Texas
                       Trial Court No. 14-03694-CRM-CCL1


                           MEMORANDUM OPINION


       Mohammad Jon Khairandish was convicted of driving while intoxicated and

sentenced to 60 days in jail with a $1,000 fine. See TEX. PENAL CODE ANN. § 49.04 (West

2011). Because the trial court did not err in overruling Khairandish’s chain of custody

objection, the trial court’s judgment is affirmed.

       When arrested for driving while intoxicated, Khairandish refused to give a breath

or blood specimen. A warrant was issued, and Khairandish’s blood was drawn. In his

sole issue on appeal, Khairandish complains that the trial court improperly admitted the
blood draw kit evidence when the chain of custody was not properly established.

Specifically, Khairandish contends the State did not establish a chain of custody of the

kit, which contained a tube of Khairandish’s blood, because the officer who deposited the

kit in the evidence drop box did not verify his identifying mark on the kit and did not

testify that he retrieved the kit prior to trial; the evidence technician did not testify as to

when he drove the kit to DPS for testing; and there was no testimony as to when the DPS

lab received the kit.

        Absent evidence of tampering, issues regarding the chain of custody bear on the

weight, rather than on the admissibility, of evidence. Davis v. State, 313 S.W.3d 317, 348

(Tex. Crim. App. 2010); Lagrone v. State, 942 S.W.2d 602, 617 (Tex. Crim. App. 1997). There

was no evidence and no suggestion of tampering with this evidence. Thus, chain of

custody had no bearing on the admissibility of the kit, and Khairandish’s objection to the

kit’s chain of custody was properly overruled.

        Khairandish’s sole issue is overruled, and the trial court’s judgment is affirmed.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 20, 2016
Do not publish
[CR25]


Khairandish v. State                                                                     Page 2